Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph E. Maenner on 05/26/2022.

The application has been amended as follows: 
1. (Currently Amended) A method of operating an electronic communication system including a hand-held electronic device, the method comprising the
steps of:
(a) electronically generating a pass on the electronic device to permit
user ta travel within a facility;
(b) electronically tracking the location of the user on the electronic device
within the facility;
(c) electronically generating a notification on the electronic device of an
event;

(d) electronically receiving a message on the electronic device from the
user whether the user is inside or outside of the facility; and
(e) electronically generating a list of people inside the facility on the electronic device;
further comprising the step of:
(f) electronically receive a message on the electronic device from the
user indicating that the user has entered a geofenced reunification site;
wherein, at the reunification site, step (f) further comprises the step of scanning a third party mobile electronic device at the reunification site to obtain a unique identifier from the third party mobile electronic device, the unique identifier being associated with the electronic device of the user.

2. (Original) The method according to claim 1, wherein step (a) comprises
electronically providing an expiration time for the pass.

3. (Original) The method according to claim 1, wherein step (a) comprises
electronically generating the pass for the present time or for a future time.

4. (Original) The method according to claim 1, wherein step (a) comprises
electronically generating a list of locations within the facility.

5. (Original) The method according to claim 1, wherein step (a) comprises
generating the pass by a third party for the user.

6. (Previously Amended) The method according to claim k, wherein step (a)
further comprises generating a list of electronically generated passes
associated with both the user and the third party.

7. (Original) The method according to claim 1, wherein step (b) comprises
generating the location of the user on an electronic map.

8. (Original) The method according to claim 1, wherein step (a) further
comprises electronically storing prior passes.

9. (Original) The method according to claim 1, wherein step (b) further
comprises tracking the location of the user for a predetermined radius
outside of the facility.

10. (Original) The method according to claim 9, further comprising:
(f) generating a list of users outside of the predetermined radius.

11. (Original) The method according to claim 1, wherein step (d) further
comprises generating a status message to a contact list for the user.

12. (Original) The method according to claim 1, wherein step (d) further
comprises generating a message regarding the location of the user to a third
party.

13. (Original) The method according to claim 1, further comprising the step of
electronically generating a report of a threat of violence.

14. (Original) The method according to claim 13, further comprising
transmitting the report to a third party.

15. (Original) The method according to claim 1, further comprising:
(f) electronically generating a list of users having passes.

16. (Original) The method according to claim 1, further comprising:
(f) electronically generating an alert to the user.

17. (Original) The method according to claim 1, further comprising:
(g) receiving an electronic message from the user.

18.(Canceled). 
19. (Canceled). 




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The cited prior arts alone or in combination does not teach “(f) electronically receive a message on the electronic device from the user indicating that the user has entered a geofenced reunification site;
wherein, at the reunification site, step (f) further comprises the step of scanning a third party mobile electronic device at the reunification site to obtain a unique identifier from the third party mobile electronic device, the unique identifier being associated with the electronic device of the user”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/Primary Examiner, Art Unit 2683